F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                            July 22, 2005
                                   TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                               Clerk


UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                       No. 04-5178
v.                                            (Northern District of Oklahoma)
                                                  (D.C. No. 98-CR-55-C)
GRACIE LEA ALFORD,

          Defendant-Appellant.




                                ORDER AND JUDGMENT *


Before BRISCOE, LUCERO, and MURPHY, Circuit Judges.



      After examining the briefs and the appellate record, this panel has

determined unanimously to grant the parties’ request for a decision on the briefs

without oral argument. Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). This case is,

therefore, ordered submitted without oral argument.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      On August 13, 1998, defendant-appellant Gracie Lea Alford pleaded guilty

to one count of misapplication of bank funds by a bank employee, in violation of

18 U.S.C. § 656. The district court sentenced Alford to six months’ imprisonment

followed by five years’ supervised release and ordered Alford to pay restitution in

the amount of $19,587. After serving her prison sentence, Alford was placed on

supervised release on August 6, 1999. 1

      On February 5, 2004, the United States Probation Office (“USPO”) filed a

petition to revoke Alford’s supervised release, alleging that Alford had violated

the conditions of her release by fraudulently opening a Discover credit card

account in the name of her sister-in-law, in violation of 18 U.S.C. § 1029(a)(5).

Subsequently, on August 17, 2004, the USPO filed an amended petition which

reiterated the prior allegation, adding that it constituted fraudulent use of a social

security account number, in violation of 42 U.S.C. § 408(a)(7)(B). The amended

petition also alleged that Alford used her sister-in-law’s identity to fraudulently

open a wireless telephone account, in violation of 42 U.S.C. § 408(a)(7)(B), a

Capitol One Visa credit card account, in violation of 18 U.S.C. § 1014, and a



      1
        Under the conditions of her supervised release that are relevant to this
appeal, Alford was not permitted to commit another federal, state, or local crime,
and was required to (1) submit a truthful and complete written report to her
probation officer within the first five days of each month, (2) notify her probation
officer within seventy-two hours of being arrested, and (3) maintain a single
checking account, disclosing all other bank accounts to her probation officer.

                                          -2-
Capitol One K-Mart MasterCard, in violation of 18 U.S.C. § 1014 and 42 U.S.C.

§ 408(a)(7)(B). The petition further charged that Alford was arrested by the

police in South Carolina on July 15, 2004, due to four outstanding warrants for

fraudulent checks, and failed to notify her probation officer within seventy-two

hours or report the arrest on her monthly report to the probation office. In

addition, the amended petition alleged that Alford failed to disclose to the

probation office the existence of an active checking account, in violation of 18

U.S.C. § 1001, and in contravention of the conditions of her release requiring

truthful reports to the probation officer and disclosure of all additional bank

accounts.

      Appearing before the district court on August 18, 2004, Alford admitted to

the violations related to the fraudulent credit cards and cell phone accounts. At

sentencing, on October 12, 2004, the district court concluded Alford committed a

Grade A violation and, when combined with her criminal history category III

status, the recommended sentencing range under the Guidelines was eighteen to

twenty-four months. The district court sentenced Alford to eighteen months’

imprisonment to be followed by a term of forty-two months’ supervised release.

Alford now appeals, arguing that the prison sentence imposed by the district court

was not reasoned or reasonable because the district court did not state a rationale

for the sentence imposed and the initial revocation petition was based on


                                          -3-
violations that had occurred over two years prior to the filing of the initial

petition. Exercising jurisdiction pursuant to 28 U.S.C. § 1291, this court affirms

the sentence.

      “[W]e will not reverse a revocation sentence imposed by the district court if

it can be determined from the record to have been reasoned and reasonable.”

United States v. Contreras-Martinez, 409 F.3d 1236, 1240-41 (10th Cir. 2005)

(quotation and alteration omitted). 2 At sentencing, the district court stated that it

considered the Chapter 7 policy statements and viewed them as advisory. The

court then articulated its reasons for selecting the low end of the range, telling

Alford that the sentence was appropriate “[b]ecause of your recent activities and

[that] I hope your life can be turned around and has been turned around.” The

court further stated that this sentence “adequately addresses the seriousness of the

violations [and] the defendant’s repeated fraudulent conduct[].” The statements

of the district court indicate that it adequately explained its reasoning and

considered the relevant factors of 18 U.S.C. § 3553(a) in sentencing Alford. See

18 U.S.C. § 3583(e) (listing factors to consider in revocation cases); see also

United States v. Kelley, 359 F.3d 1302, 1305 (10th Cir. 2004). Moreover, there is




      2
       This standard of review was not altered by the Supreme Court’s decision in
United States v. Booker, 125 S. Ct. 738 (2005). United States v. Contreras-
Martinez, 409 F.3d 1236, 1241 n.2 (10th Cir. 2005)

                                          -4-
nothing in the record to suggest that the eighteen-month sentence imposed is not

reasonable. Accordingly, Alford’s sentence is AFFIRMED.

                                      ENTERED FOR THE COURT




                                      Michael R. Murphy
                                      Circuit Judge




                                        -5-